Case 2:19-cv-12817-SRC-CLW Document 1-2 Filed 05/22/19 Page 1 of 16 PagelD: 9

EXHIBIT

 
 

 

UCASE OTN 2981 77ERCLELAW OBatuthent 1-2 Filed 05/22/19 Page 2 of 16 PagelD: 10

 

oO
t eH . Ky \e
Sa ae A a >
State of New Fersep O
Department of Banking and Insurance
; Office of the Commissioner
Phil Murphy PO Box 325 Marlene Caride
Governor Trenton, NJ 08625-0325 Commissioner
Sheila Oliver
Lt. Governor ‘Tel (609) 292-7272
CERTIFIED MAIL 4/23/2019
RETURN RECEIPT REQUESTED R EC - IVE D
Attention: J. MICHAEL GOTTSCHALK APR 29 2019
NATIONAL INDEMNITY COMPANY 1314 Douglas St
3024 HARNEY STREET ‘ Ornaha NE

~ OMAHA, NE 68131

RE: The Siena Condominium Association, Inc. v. National Indemnity
Company, et al.
Superior Court of New Jersey, Essex County Law Division
Docket No.: ESX-L-2854-19 :

.Dear Sir/Madam:

You are hereby notified that on this date the Commissioner of the New Jersey Department of
Banking and Insurance has accepted original service of process on your behalf in the above-
captioned matter. The documents served are enclosed herein.

By copy of this letter | am advising the attorney for the Plaintiff(s) in this matter that these
documents have been transmitted to you, and confirming that the Commissioner of Banking
and Insurance is not authorized to receive service of any further documents in this action.

Very Truly Yours,
C: Hill Wallack LLP Debra A. Mullen
, ATTN: Todd J. Leon, Esq. Administrative Assistant

21 Roszel Road

PO Box 5226 Got- IP4- 3602

Princeton, NJ 08543-5226
XK SoOo3t

Visit us or the Web at dobi.nj.gov
New Jersey is an Equal Opportunity Employer § Printed on Recycled Paper and Recyclable

 

 

 
 

 

Case 2:19-cv-12817-SRC-CLW Document 1-2 Filed 05/22/19 Page 3 of 16 PagelD: 11

Gerard H. Hanson, Esq.
Attorney ID, #022301978

James G, O’Donohue, Esq.

Attorney I.D, #019241984

Todd J, Leon, Esq.

Attorney I.D. #030051998

Hill Wallack LLP ‘
21 Roszel Road

P,O. Box 5226

Princeton, NJ 08543-5226

(609) 924-0808

Attorneys for Plaintiff,

The Siena Condominium Association, Inc.,

as the assignee of Herod Urban Renewal, LLC,
Herod Redevelopment I, LLC, Herod Mezz, LLC,
Pinnacle Investment Ventures, LLC,

The Pinnacle Companies, LLC, Kohl Partners, LLC,
J.H. Mack, LLC d/b/a Kohl Construction Group ,
Brian M. Stolar, and Jonathan Litt and

Chubb Insurance Company

 

THE SIENA CONDOMINIUM ; SUPERIOR COURT OF NEW JERSEY
ASSOCIATION, INC., as the assignee of _ LAW DIVISION, ESSEX COUNTY
HEROD URBAN RENEWAL, LLC, HEROD | DOCKET NO.: ESX-L-2854-19
REDEVELOPMENT I, LLC, HEROD MEZZ,

LLC, PINNACLE INVESTMENT

VENTURES, LLC, THE PINNACLE | Civil Action

COMPANIES, LLC, KOHL PARTNERS, ss}

LLC, J.H. MACK, LLC D/B/A KOHL

CONSTRUCTION GROUP , BRIAN M,

STOLAR, AND JONATHAN LITT, AND |

CHUBB INSURANCE COMPANY, | SUMMONS

Plaintiff !
v. :
OHIO CASUALTY INSURANCE
COMPANY, NATIONAL INDEMNITY

COMPANY and MERCHANTS MUTUAL
INSURANCE COMPANY,

Defendants

 

{F:/WDOX/DOCS/017065/00029/06908430; 1}

 

 

 
 

 

Case 2:19-cv-12817-SRC-CLW Document 1-2 Filed 05/22/19 Page 4 of 16 PagelD: 12

a

From The State of New Jersey
To The Defendant(s) Named Above: National Indemnity Company

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
Jersey, The Complaint attached to this Summons states the basis for this lawsuit, If you dispute
this Complaint, you or your attorney must file a written Answer or Motion and Proof of Service
with the deputy clerk of the Superior Court in the county listed above within 35 days from the
date you received this Summons, not counting the date you received it, (A directory of the
addresses of each deputy clerk of the Superior Court is available in the Civil Division
Management Office in the county listed above and online at http://www. judiciary. state.nj.us/pro
se/10153_deptyclerklawref.pdf.) If the Complaint is one in foreclosure, then you must file your
written Answer or Motion and Proof of Service with the Clerk of the Superior Court, Hughes
Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971, A filing fee payable to the Treasurer,
State of New Jersey and a completed Case Information Statement (available from the deputy
clerk of the Superior Court) must accompany your Answer or Motion when it is filed. You must
also send a copy of your Answer or Motion to plaintiff's attorney whose name and address
appear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your
tights; you must file and serve a written Answer or Motion (with fee of $175.00 and completed
Case Information Statement) if you want the court to hear your defense.

If you do not file and serve a written Answer or Motion within 35 days, the court may
enter a Judgment against you for the relief plaintiff demands, plus interest and costs of suit, If
judgment is entered against you, the Sheriff may seize your money, wages or property to pay all
or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county
where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-
888-576-5529), If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services, A directory
with contact information for local Legal Services Offices and Lawyer Referral Services is
available in the Civil Division Management Office in the county listed above and online at
http://www. judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf.

S/ Yyckolle MS Tie
Dated: Michelle M. Smith
Ys / a9 Clerk of the Superior Court

Name of Defendant To Be Served:

National Indemnity Company
1314 Douglas Street, Suite 1400
Omaha, NE 68102-1944

{F:/WDOX/DOCS/017065/00029/06908430; 1}

 

 

 
Case 2:19-cv-12817-SRC-CLW_ Document 1-2 Filed 05/22/19 Page 5 of 16 PagelD: 13
ESX-L-002854-19 04/18/2019 12:26:13 PM Pg 1 of 11 Trans ID: LCV2019690275

Gerard H. Hanson, Esq.
Attorney I.D. #022301978
James G. O’Donohue, Esq.
Attorney I.D. #019241984
Todd J. Leon, Esq.
Attorney I.D. #030051998
Hill Wallack LLP

21 Roszel Road

P.O. Box 5226

Princeton, NJ 08543-5226
(609) 924-0808

Attorneys for Plaintiff,

The Siena Condominium Association, Inc.,

as the assignee of Herod Urban Renewal, LLC,
Herod Redevelopment I, LLC, Herod Mezz, LLC,
Pinnacle Investment Ventures, LLC,

The Pinnacle Companies, LLC, Kohl Partners, LLC,
J.H. Mack, LLC d/b/a Kohl Construction Group ,
Brian M. Stolar, and Jonathan Litt and

 

Chubb Insurance Company
THE SIENA CONDOMINIUM SUPERIOR COURT OF NEW JERSEY
ASSOCIATION, INC., as the assignee of LAW DIVISION, ESSEX COUNTY

HEROD URBAN RENEWAL, LLC, HEROD | DOCKET NO.: ESX-L-2854-19
REDEVELOPMENT I, LLC, HEROD MEZZ,
LLC, PINNACLE INVESTMENT
VENTURES, LLC, THE PINNACLE Civil Action
COMPANIES, LLC, KOHL PARTNERS,
LLC, JH. MACK, LLC D/B/A KOHL
CONSTRUCTION GROUP , BRIAN M.
STOLAR, AND JONATHAN LITT, AND

C BINS CE COMPANY, FIRST AMENDED DECLARATORY

JUDGMENT COMPLAINT,

Plaintiff
DESIGNATION OF TRIAL COUNSEL,
v. DEMAND FOR JURY TRIAL, AND
CERTIFICATION
OHIO CASUALTY INSURANCE

COMPANY, NATIONAL INDEMNITY
COMPANY and MERCHANTS MUTUAL
INSURANCE COMPANY,

Defendants

 

 

 
Case 2:45 tyesBdats OG Moo e PHOS Bit eA US PP SED ab Sea bagel: 14

Plaintiff, The Siena Condominium Association, Inc. (“The Siena”), as the assignee of
Herod Urban Renewal, LLC, Herod Redevelopment I, LLC, Herod Mezz, LLC, Pinnacle
Investment Ventures, LLC, The Pinnacle Companies, LLC, Kohl Partners, LLC, J.H. Mack,
LLC d/b/a Kohl Construction Group, Brian M. Stolar, and Jonathan Litt (collectively “Herod”)

and Chubb Insurance Company (“Chubb”), by way of Declaratory Judgment Complaint, asserts:

Background

lL. This coverage suit arises out of underlying claims prosecuted by The Siena, which
is comprised of 101 multi-family dwelling units and one unit used for retail purposes and
appurtenant Common Areas and facilities, situated in one seven story building in the Township
of Montclair, Essex County, New Jersey.

2. The Siena filed a lawsuit instituted in the Superior Court of New Jersey — Essex
County, bearing Docket No. ESX-L-7164-11, alleging claims against Herod related to alleged
design and construction defects and consequential property damage in the common areas and
certain other portions of the Siena (the “Underlying Complaint’).

3. In response to the filing of the Underlying Complaint against it, Herod filed a
Third-Party Complaint against multiple parties, including, inter alia, Acies Group, LLC
(“Acies”), which was sub-contracted by the prime contractor for the construction project, J.H.
Mack, Inc., to perform exterior stucco, sealant and caulking work during the construction of the
Siena condominiums.

4, The allegations set forth by The Siena in the Underlying Complaint concerned
multiple aspects of the construction project, including property damage caused by and/or arising
out of work performed by Acies.

5. The agreement executed by Acies with J.H. Mack incorporated by reference the

Prime Contract between The Siena and J.H. Mack, Inc.

 
Case 2:4835 SABRESBCsGh Moo RP BIIBET Bik HERS SPIRALIS. RAR S GLAS PavelD: 15

6. Among the obligations incorporated into the agreement executed by Acies were
the Insurance Requirements of the Prime Contract.

7. The Insurance Requirements obligated Acies to obtain Commercial General
Liability (‘CGL”) insurance, including “additional insurance” coverage on behalf of various
parties, including Herod.

8. The Insurance Requirements further required that the “additional insurance”
coverage obtained by Acies be primary and not contributory with, or in excess of, any coverage
maintained by Herod.

Insurance Coverage Issued to Acies

9, Acies was the Named Insured under the following CGL policies during the period
in which Acies performed work and/or property damage occurred at Siena:

e policy number BH00753331835, issued by Ohio Casualty Insurance
Company (“Ohio Casualty”), which was in effect between February 7,
2006 and December 7, 2006;

° policy number 70LPE704362, issued by National Indemnity Company
(“National Indemnity”), which was in effect between May 25, 2006 and
May 25, 2007;

e policy number CMP9147843, issued by Merchants Mutual Insurance
Company (“Merchants Mutual”), which was in effect for consecutive one-
year policy terms between January 1, 2007 and January 1, 2008; January
1, 2008 and January 1, 2009; and January 1, 2009 and January 1, 2010.

10. The Ohio Casualty CGL policy includes a per occurrence limit of $1 Million and

no self-insured retention or deductible.

 
Case 2:19-cv-12817-SRC-CLW_ Document 1-2 Filed 05/22/19 Page 8 of 16 PagelD: 16
ESX-L-002854-19 04/18/2019 12:26:13 PM Pg 4 of 11 Trans ID: LCV2019690275

11. The National Indemnity CGL policy includes a per occurrence limit of $1 Million
and no self-insured retention or deductible.

12. Each term of the Merchants Mutual CGL policy includes a per occurrence limit of
$1 Million and no self-insured retention or deductible.

13. Upon information and belief, both National Indemnity and Merchants Mutual
defended Acies throughout the life of the underlying litigation.

14. On June 13, 2012, Herod tendered a demand to Ohio Casualty for “additional
insurance” coverage, including defense and indemnification, with respect to the Underlying
Complaint filed by Siena.

15. On March 16, 2018, Herod tendered a demand to National Indemnity for
additional insurance coverage, including defense and indemnification, with respect to the
Underlying Complaint filed by Siena.

16. | Herod re-tendered a demand for additional insurance coverage to National
Indemnity on April 30, 2018.

17. | Herod tendered a demand to Merchants Mutual for additional insurance coverage,
including defense and indemnification, with respect to the Underlying Complaint filed by Siena.

18. On August 3, 2018, Merchants Mutual issued a letter denying the tender by
Herod.

19. | Neither Ohio Casualty nor National Indemnity has ever responded to Herod’s
tenders for additional insurance coverage.

20. Ohio Casualty, National Indemnity and Merchants Mutual have neither defended
nor offered to indemnify Herod against the underlying litigation under the CGL policies issued

by Ohio Casualty, National Indemnity and Merchants Mutual, respectively, to Acies.

 
CLW Document 1-2 _Filed 05/22/19 Page 9 of 16 PagelD: 17
:26:13 P g 11 Trans ID: LCV2019690275

4

Insurance Coverage Issued to Herod

21. Also at the time of the claims giving rise to the Underlying Complaint, Herod was
the Named Insured on a CGL policy of insurance issued by Chubb.

22. Chubb defended Herod throughout the pendency of the underlying litigation, and
incurred substantial defense fees and costs in so doing.

Settlement of Underlying Case

23, Following extensive discussions, The Siena and Herod, as well as most of the
parties and entities named in the third-party action, but not Acies, reached a settlement of the
claims asserted in the Underlying Complaint.

24. The terms and conditions of the settlement are confidential, per the agreement of
the parties thereto.

25. As part of the settlement, Herod and Chubb assigned to Herod their rights to
assert any and all causes of action related to those entities’ respective claims for additional
insurance coverage and contribution against National Indemnity.

COUNT ONE

26. The Siena seeks Judgment from this court declaring that Ohio Casualty owed
“additional insurance” coverage, including a duty to defend and indemnify, to Herod with

respect to the Underlying Complaint.

COUNT TWO

27. The Siena seeks Judgment from this court against Ohio Casualty, declaring that
the “additional insurance” coverage owed by Ohio Casualty to Herod is primary to the coverage

provided to Herod by Chubb under the CGL policy issued to Herod.

 
:19-cv- -SRC-CL Document1-2 Filed 05/22/19 Page 10 of 16 PagelD: 18
Case 2185 MAREE RE hah SNUB om ASS a "

f 11 Trans ID: LCV2019690275

COUNT THREE

28. The Siena seeks Judgment from this court against Ohio Casualty, declaring that
Ohio Casualty owes indemnification for its proportionate share of the property damage at Siena
caused by the work of Acies, for which Herod was liable.

COUNT FOUR

29. The Siena seeks Judgment from this court obligating Ohio Casualty to reimburse
the attorneys’ fees and costs incurred by Chubb in the defense of the Underlying Complaint.

COUNT FIVE

30. The Siena seeks Judgment from this court declaring that Ohio Casualty is
estopped from disclaiming coverage to Herod with respect to its claim for additional insurance
coverage.

COUNT SIX

31. The Siena seeks Judgment from this court obligating Ohio Casualty to reimburse
the attorneys’ fees and costs incurred to prosecute the Declaratory Judgment action.

COUNT SEVEN

32. The Siena seeks Judgment from this court declaring that National Indemnity owed
“additional insurance” coverage, including a duty to defend and indemnify, to Herod with
respect to the Underlying Complaint.

COUNT EIGHT

33. The Siena seeks Judgment from this court against National Indemnity, declaring
that the “additional insurance” coverage owed by National Indemnity to Herod is primary to the

coverage provided to Herod by Chubb under the CGL policy issued to Herod.

 
Case 2:19-cy-12817-SRC-CLW, Document 1-2 Filed 05/22/19 Page 11 of 16 PagelD: 19
ESX-1-002854-19 04/18/2019 12:26:13 PM Pg 7 of 11 Trans ID: L G20 196 90275
COUNT NINE

34. The Siena seeks Judgment from this court against National Indemnity, declaring
that National Indemnity owes indemnification for its proportionate share of the property damage
at Siena caused by the work of Acies, for which Herod was liable.

COUNT TEN

35. The Siena seeks Judgment from this court obligating National Indemnity to
reimburse the attorneys’ fees and costs incurred by Chubb in the defense of the Underlying
Complaint.

COUNT ELEVEN

36. The Siena seeks Judgment from this court declaring that National Indemnity is
estopped from disclaiming coverage to Herod with respect to its claim for additional insurance
coverage.

COUNT TWELVE

37. The Siena seeks Judgment from this court obligating National Indemnity to
reimburse the attorneys’ fees and costs incurred to prosecute the Declaratory Judgment action.

COUNT THIRTEEN

38. The Siena seeks Judgment from this court declaring that Merchants Mutual owed
“additional insurance” coverage, including a duty to defend and indemnify, to Herod with

respect to the Underlying Complaint.

COUNT FOURTEEN

39. The Siena seeks Judgment from this court against Merchants Mutual, declaring
that the “additional insurance” coverage owed by Merchants Mutual to Herod is primary to the

coverage provided to Herod by Chubb under the CGL policy issued to Herod.

 
Case 2:19-cy-12817-SRC-CLW, Document.1-2 Filed 05/2 22/19 Page 12 of 16 PagelD: 20
ESN-1-002854-19 04/18/2019 12:26:13 PM Pg 8 of 11 Trans ID: L 304 5690 215
COUNT FIFTEEN

40. The Siena seeks Judgment from this court against Merchants Mutual, declaring
that Merchants Mutual owes indemnification for its proportionate share of the property damage
at Siena caused by the work of Acies, for which Herod was liable.

COUNT SIXTEEN

41, | The Siena seeks Judgment from this court obligating Merchants Mutual to
reimburse the attorneys’ fees and costs incurred by Chubb in the defense of the Underlying
Complaint.

COUNT SEVENTEEN

42. The Siena seeks Judgment from this court declaring that Merchants Mutual is
estopped from disclaiming coverage to Herod with respect to its claim for additional insurance

coverage.

COUNT EIGHTEEN

43, The Siena seeks Judgment from this court obligating Merchants Mutual to

reimburse the attorneys’ fees and costs incurred to prosecute the Declaratory Judgment action.

 
Case 2:19-cv-12817-S
ESX-L-002854-1

RC-CLW DOG 2/19 Page is of 16 PagelD: 21

rans ID: LCV2019690275

co
Oo
IN
~
—_)!
oo
—e
nS
O
—_!
cO
ss

WHEREFORE, the plaintiff, The Siena Condominium Association, Inc., as the assignee

of Herod Urban Renewal, LLC, Herod Redevelopment I, LLC, Herod Mezz, LLC, Pinnacle

Investment Ventures, LLC, The Pinnacle Companies, LLC, Kohl Partners, LLC, J.H. Mack,

LLC d/b/a Kohl Construction Group, Brian M. Stolar, and Jonathan Litt and Chubb Insurance

Company, demands Judgment:

declaring that Ohio Casualty, National Indemnity and/or Merchants
Mutual owed additional insurance coverage, including a duty to defend
and indemnify, to Herod with respect to the Underlying Complaint;
declaring that the additional insurance coverage owed by Ohio Casualty,
National Indemnity and/or Merchants Mutual to Herod is primary to the
coverage provided to Herod by Chubb under the CGL policy issued to
Herod;

declaring that Ohio Casualty, National Indemnity and/or Merchants
Mutual owe indemnification for their proportionate share of coverage for
the property damage at Siena caused by the work of Acies, for which
Herod was liable;

declaring that Ohio Casualty, National Indemnity and/or Merchants
Mutual are obligated to reimburse counsel fees incurred by Chubb in the
defense of the Underlying Complaint;

declaring that Ohio Casualty, National Indemnity and/or Merchants
Mutual are estopped from disclaiming coverage to Herod with respect to

its claim for additional insurance coverage; and

 
Case oe CM TRB SASS Cah Wl 2078 TH ETS Bi Pl FSP Frans 1D 1ey50 Soden Soe: 22

Dated: April 18, 2019

declaring that Ohio Casualty, National Indemnity and/or Merchants
Mutual are obligated to reimburse Siena for any and all counsel fees

incurred to prosecute the Declaratory Judgment action.

HILL WALLACK LLP

Attorneys for Plaintiff,

The Siena Condominium Association, Inc.,
as the assignee of Herod Urban Renewal,
LLC, Herod Redevelopment I, LLC, Herod
Mezz, LLC, Pinnacle Investment Ventures,
LLC, The Pinnacle Companies, LLC, Kohl
Partners, LLC, J.H. Mack, LLC d/b/a Kohl
Construction Group , Brian M. Stolar, and
Jonathan Litt and Chubb Insurance
Company

/s/ Todd J. Leon

 

Todd J. Leon
Gerard H. Hanson

 
Case 2:19:54 S2BKESRC Gh WoO RIIRET Bik eG POPTHPIAS AOS AS BEAR RAIEID: 22

DESIGNATION OF TRIAL COUNSEL

The plaintiff, The Siena Condominium Association, Inc., as the assignee of Herod Urban
Renewal, LLC, Herod Redevelopment I, LLC, Herod Mezz, LLC, Pinnacle Investment Ventures,
LLC, The Pinnacle Companies, LLC, Kohl Partners, LLC, JLH. Mack, LLC d/b/a Kohl
Construction Group , Brian M. Stolar, and Jonathan Litt and Chubb Insurance Company, hereby
designates James G. O’Donohue, Esquire as trial counsel in this matter.

DEMAND FOR JURY TRIAL

The plaintiff, The Siena Condominium Association, Inc., as the assignee of Herod Urban
Renewal, LLC, Herod Redevelopment I, LLC, Herod Mezz, LLC, Pinnacle Investment Ventures,
LLC, The Pinnacle Companies, LLC, Kohl Partners, LLC, J.H. Mack, LLC d/b/a Kohl
Construction Group , Brian M. Stolar, and Jonathan Litt and Chubb Insurance Company, hereby
demands trial by jury as to all issues.

HILL WALLACK LLP

BY:___/s/ Todd J. Leon
Todd J. Leon

CERTIFICATION

Pursuant to Rule 4:5-1, I hereby certify that to my knowledge the within matter in

controversy is the subject of Siena Condominium Association v. Herod Urban Renewal, LLC, et

 

al., bearing docket number ESX-L-7164-11, as well as Siena Condominium Association v.
Netherlands Insurance Company, bearing docket number ESX-L-2852-19. To my knowledge no
other action or arbitration is contemplated.

/s/ Todd J. Leon

TODD J. LEON
Dated: April 18, 2019

 
 

 

Case 2:19-cv-12817-SRC-CLW Document 1-2 Filed 05/22/19 Page 16 of 16 PagelD: 24

  
  

 

SAMOBADNII FOV ISOd'’sN 3

602 Gc UdvEZPeReLood ©

0S2°200 $ ezoso diz}

 

eres

iar ec Tan eT

 

bEL89 SN VHVINO

JSSéMLS ADNYVH ozoe
WIVHOS.LLOS TAYVHOIW Po CNLLLY
ANVWdINOS ALINASONI TWNOLLYN

 

 

FSec& PESh cOOoD OhaD stoe

HM

Era Bee as
REITER EERE ER ee eka

 

aalsanoay
JOU NEAL

SZE0-SZ980 FN “NOLNSYL

S&E XOd Od

AONVYNSNI ONV ONINNVd JO LNAWLavdad
AAaSHar MAN JO 3LVLS

wore los

nea ch

 

 
